       Case 3:14-cr-00175-WHA Document 987 Filed 01/28/19 Page 1 of 150




 1   AROCLES AGUILAR, SBN 94753
     CHRISTINE JUN HAMMOND, SBN 206768
2    CHRISTOFER NOLAN, SBN 229542
     California Public Utilities Commission
 3
     505 Van Ness Avenue                                                          FILED
 4   San Francisco, CA 94102
     Telephone: (415)703-2682                                                     JAN 28 2013
 5   Facsimile: (415)703-4592
     cjh@cpuc.ca.gov                                                             SUSAN Y.SOONG
 6                                                                          .      U.S. DISTRICT COURT
                                                                            NORTH DISTRICT OF CALIFORNIA
 7   Attorneys for the California Public Utilities Commission and
     Michael Picker, Liane Randolph,
 8   Martha Guzman Aceves, and Clifford Rechtschaffen,
     in their official capacities as
 9   Commissioners of the California Public Utilities Commission

10

11                                     UNITED STATES DISTRICT COURT

                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
12
                                          SAN FRANCISCO DIVISION
13

14
     UNITED STATES OF AMERICA,                                Case No. 14-CR-00175-WHA
15
                                                              COMMENTS OF THE
16                                Plaintiff,                  CALIFORNIA PUBLIC UTILITIES
                                                              COMMISSION IN RESPONSE TO
17           VS.                                              ORDER TO SHOW CAUSE

18   PACIFIC GAS AND ELECTRIC COMPANY,
                                                              Hearing Date: January 30, 2019
19                                                            Time:        9:00 a.m.
                                  Defendant.                  Courtroom:   12,19th Floor
20                                                            Judge:       Hon. William H. Alsup
21

22

23

24

25

26

27

28
                          CPUC COMMENTS IN RESPONSE TO ORDER TO SHOW CAUSE
                                               Case No. 14-CR-00175-WHA
Case 3:14-cr-00175-WHA Document 987 Filed 01/28/19 Page 2 of 150
Case 3:14-cr-00175-WHA Document 987 Filed 01/28/19 Page 3 of 150
Case 3:14-cr-00175-WHA Document 987 Filed 01/28/19 Page 4 of 150
Case 3:14-cr-00175-WHA Document 987 Filed 01/28/19 Page 5 of 150
Case 3:14-cr-00175-WHA Document 987 Filed 01/28/19 Page 6 of 150
Case 3:14-cr-00175-WHA Document 987 Filed 01/28/19 Page 7 of 150
Case 3:14-cr-00175-WHA Document 987 Filed 01/28/19 Page 8 of 150
Case 3:14-cr-00175-WHA Document 987 Filed 01/28/19 Page 9 of 150
Case 3:14-cr-00175-WHA Document 987 Filed 01/28/19 Page 10 of 150
Case 3:14-cr-00175-WHA Document 987 Filed 01/28/19 Page 11 of 150
Case 3:14-cr-00175-WHA Document 987 Filed 01/28/19 Page 12 of 150
Case 3:14-cr-00175-WHA Document 987 Filed 01/28/19 Page 13 of 150
Case 3:14-cr-00175-WHA Document 987 Filed 01/28/19 Page 14 of 150
Case 3:14-cr-00175-WHA Document 987 Filed 01/28/19 Page 15 of 150
Case 3:14-cr-00175-WHA Document 987 Filed 01/28/19 Page 16 of 150
Case 3:14-cr-00175-WHA Document 987 Filed 01/28/19 Page 17 of 150
Case 3:14-cr-00175-WHA Document 987 Filed 01/28/19 Page 18 of 150
Case 3:14-cr-00175-WHA Document 987 Filed 01/28/19 Page 19 of 150
Case 3:14-cr-00175-WHA Document 987 Filed 01/28/19 Page 20 of 150
Case 3:14-cr-00175-WHA Document 987 Filed 01/28/19 Page 21 of 150
Case 3:14-cr-00175-WHA Document 987 Filed 01/28/19 Page 22 of 150
Case 3:14-cr-00175-WHA Document 987 Filed 01/28/19 Page 23 of 150
Case 3:14-cr-00175-WHA Document 987 Filed 01/28/19 Page 24 of 150
Case 3:14-cr-00175-WHA Document 987 Filed 01/28/19 Page 25 of 150
Case 3:14-cr-00175-WHA Document 987 Filed 01/28/19 Page 26 of 150
Case 3:14-cr-00175-WHA Document 987 Filed 01/28/19 Page 27 of 150
Case 3:14-cr-00175-WHA Document 987 Filed 01/28/19 Page 28 of 150
Case 3:14-cr-00175-WHA Document 987 Filed 01/28/19 Page 29 of 150
Case 3:14-cr-00175-WHA Document 987 Filed 01/28/19 Page 30 of 150
Case 3:14-cr-00175-WHA Document 987 Filed 01/28/19 Page 31 of 150
Case 3:14-cr-00175-WHA Document 987 Filed 01/28/19 Page 32 of 150
Case 3:14-cr-00175-WHA Document 987 Filed 01/28/19 Page 33 of 150
Case 3:14-cr-00175-WHA Document 987 Filed 01/28/19 Page 34 of 150
Case 3:14-cr-00175-WHA Document 987 Filed 01/28/19 Page 35 of 150
Case 3:14-cr-00175-WHA Document 987 Filed 01/28/19 Page 36 of 150
Case 3:14-cr-00175-WHA Document 987 Filed 01/28/19 Page 37 of 150
Case 3:14-cr-00175-WHA Document 987 Filed 01/28/19 Page 38 of 150
Case 3:14-cr-00175-WHA Document 987 Filed 01/28/19 Page 39 of 150
Case 3:14-cr-00175-WHA Document 987 Filed 01/28/19 Page 40 of 150
Case 3:14-cr-00175-WHA Document 987 Filed 01/28/19 Page 41 of 150
Case 3:14-cr-00175-WHA Document 987 Filed 01/28/19 Page 42 of 150
Case 3:14-cr-00175-WHA Document 987 Filed 01/28/19 Page 43 of 150
Case 3:14-cr-00175-WHA Document 987 Filed 01/28/19 Page 44 of 150
Case 3:14-cr-00175-WHA Document 987 Filed 01/28/19 Page 45 of 150
Case 3:14-cr-00175-WHA Document 987 Filed 01/28/19 Page 46 of 150
Case 3:14-cr-00175-WHA Document 987 Filed 01/28/19 Page 47 of 150
Case 3:14-cr-00175-WHA Document 987 Filed 01/28/19 Page 48 of 150
Case 3:14-cr-00175-WHA Document 987 Filed 01/28/19 Page 49 of 150
Case 3:14-cr-00175-WHA Document 987 Filed 01/28/19 Page 50 of 150
Case 3:14-cr-00175-WHA Document 987 Filed 01/28/19 Page 51 of 150
Case 3:14-cr-00175-WHA Document 987 Filed 01/28/19 Page 52 of 150
Case 3:14-cr-00175-WHA Document 987 Filed 01/28/19 Page 53 of 150
Case 3:14-cr-00175-WHA Document 987 Filed 01/28/19 Page 54 of 150
Case 3:14-cr-00175-WHA Document 987 Filed 01/28/19 Page 55 of 150
Case 3:14-cr-00175-WHA Document 987 Filed 01/28/19 Page 56 of 150
Case 3:14-cr-00175-WHA Document 987 Filed 01/28/19 Page 57 of 150
Case 3:14-cr-00175-WHA Document 987 Filed 01/28/19 Page 58 of 150
Case 3:14-cr-00175-WHA Document 987 Filed 01/28/19 Page 59 of 150
Case 3:14-cr-00175-WHA Document 987 Filed 01/28/19 Page 60 of 150
Case 3:14-cr-00175-WHA Document 987 Filed 01/28/19 Page 61 of 150
Case 3:14-cr-00175-WHA Document 987 Filed 01/28/19 Page 62 of 150
Case 3:14-cr-00175-WHA Document 987 Filed 01/28/19 Page 63 of 150
Case 3:14-cr-00175-WHA Document 987 Filed 01/28/19 Page 64 of 150
Case 3:14-cr-00175-WHA Document 987 Filed 01/28/19 Page 65 of 150
Case 3:14-cr-00175-WHA Document 987 Filed 01/28/19 Page 66 of 150
Case 3:14-cr-00175-WHA Document 987 Filed 01/28/19 Page 67 of 150
Case 3:14-cr-00175-WHA Document 987 Filed 01/28/19 Page 68 of 150
Case 3:14-cr-00175-WHA Document 987 Filed 01/28/19 Page 69 of 150
Case 3:14-cr-00175-WHA Document 987 Filed 01/28/19 Page 70 of 150
Case 3:14-cr-00175-WHA Document 987 Filed 01/28/19 Page 71 of 150
Case 3:14-cr-00175-WHA Document 987 Filed 01/28/19 Page 72 of 150
Case 3:14-cr-00175-WHA Document 987 Filed 01/28/19 Page 73 of 150
Case 3:14-cr-00175-WHA Document 987 Filed 01/28/19 Page 74 of 150
Case 3:14-cr-00175-WHA Document 987 Filed 01/28/19 Page 75 of 150
Case 3:14-cr-00175-WHA Document 987 Filed 01/28/19 Page 76 of 150
Case 3:14-cr-00175-WHA Document 987 Filed 01/28/19 Page 77 of 150
Case 3:14-cr-00175-WHA Document 987 Filed 01/28/19 Page 78 of 150
Case 3:14-cr-00175-WHA Document 987 Filed 01/28/19 Page 79 of 150
Case 3:14-cr-00175-WHA Document 987 Filed 01/28/19 Page 80 of 150
Case 3:14-cr-00175-WHA Document 987 Filed 01/28/19 Page 81 of 150
Case 3:14-cr-00175-WHA Document 987 Filed 01/28/19 Page 82 of 150
Case 3:14-cr-00175-WHA Document 987 Filed 01/28/19 Page 83 of 150
Case 3:14-cr-00175-WHA Document 987 Filed 01/28/19 Page 84 of 150
Case 3:14-cr-00175-WHA Document 987 Filed 01/28/19 Page 85 of 150
Case 3:14-cr-00175-WHA Document 987 Filed 01/28/19 Page 86 of 150
Case 3:14-cr-00175-WHA Document 987 Filed 01/28/19 Page 87 of 150
Case 3:14-cr-00175-WHA Document 987 Filed 01/28/19 Page 88 of 150
Case 3:14-cr-00175-WHA Document 987 Filed 01/28/19 Page 89 of 150
Case 3:14-cr-00175-WHA Document 987 Filed 01/28/19 Page 90 of 150
Case 3:14-cr-00175-WHA Document 987 Filed 01/28/19 Page 91 of 150
Case 3:14-cr-00175-WHA Document 987 Filed 01/28/19 Page 92 of 150
Case 3:14-cr-00175-WHA Document 987 Filed 01/28/19 Page 93 of 150
Case 3:14-cr-00175-WHA Document 987 Filed 01/28/19 Page 94 of 150
Case 3:14-cr-00175-WHA Document 987 Filed 01/28/19 Page 95 of 150
Case 3:14-cr-00175-WHA Document 987 Filed 01/28/19 Page 96 of 150
Case 3:14-cr-00175-WHA Document 987 Filed 01/28/19 Page 97 of 150
Case 3:14-cr-00175-WHA Document 987 Filed 01/28/19 Page 98 of 150
Case 3:14-cr-00175-WHA Document 987 Filed 01/28/19 Page 99 of 150
Case 3:14-cr-00175-WHA Document 987 Filed 01/28/19 Page 100 of 150
Case 3:14-cr-00175-WHA Document 987 Filed 01/28/19 Page 101 of 150
Case 3:14-cr-00175-WHA Document 987 Filed 01/28/19 Page 102 of 150
Case 3:14-cr-00175-WHA Document 987 Filed 01/28/19 Page 103 of 150
Case 3:14-cr-00175-WHA Document 987 Filed 01/28/19 Page 104 of 150
Case 3:14-cr-00175-WHA Document 987 Filed 01/28/19 Page 105 of 150
Case 3:14-cr-00175-WHA Document 987 Filed 01/28/19 Page 106 of 150
Case 3:14-cr-00175-WHA Document 987 Filed 01/28/19 Page 107 of 150
Case 3:14-cr-00175-WHA Document 987 Filed 01/28/19 Page 108 of 150
Case 3:14-cr-00175-WHA Document 987 Filed 01/28/19 Page 109 of 150
Case 3:14-cr-00175-WHA Document 987 Filed 01/28/19 Page 110 of 150
Case 3:14-cr-00175-WHA Document 987 Filed 01/28/19 Page 111 of 150
Case 3:14-cr-00175-WHA Document 987 Filed 01/28/19 Page 112 of 150
Case 3:14-cr-00175-WHA Document 987 Filed 01/28/19 Page 113 of 150
Case 3:14-cr-00175-WHA Document 987 Filed 01/28/19 Page 114 of 150
Case 3:14-cr-00175-WHA Document 987 Filed 01/28/19 Page 115 of 150
Case 3:14-cr-00175-WHA Document 987 Filed 01/28/19 Page 116 of 150
Case 3:14-cr-00175-WHA Document 987 Filed 01/28/19 Page 117 of 150
Case 3:14-cr-00175-WHA Document 987 Filed 01/28/19 Page 118 of 150
Case 3:14-cr-00175-WHA Document 987 Filed 01/28/19 Page 119 of 150
Case 3:14-cr-00175-WHA Document 987 Filed 01/28/19 Page 120 of 150
Case 3:14-cr-00175-WHA Document 987 Filed 01/28/19 Page 121 of 150
Case 3:14-cr-00175-WHA Document 987 Filed 01/28/19 Page 122 of 150
Case 3:14-cr-00175-WHA Document 987 Filed 01/28/19 Page 123 of 150
Case 3:14-cr-00175-WHA Document 987 Filed 01/28/19 Page 124 of 150
Case 3:14-cr-00175-WHA Document 987 Filed 01/28/19 Page 125 of 150
Case 3:14-cr-00175-WHA Document 987 Filed 01/28/19 Page 126 of 150
Case 3:14-cr-00175-WHA Document 987 Filed 01/28/19 Page 127 of 150
Case 3:14-cr-00175-WHA Document 987 Filed 01/28/19 Page 128 of 150
Case 3:14-cr-00175-WHA Document 987 Filed 01/28/19 Page 129 of 150
Case 3:14-cr-00175-WHA Document 987 Filed 01/28/19 Page 130 of 150
Case 3:14-cr-00175-WHA Document 987 Filed 01/28/19 Page 131 of 150
Case 3:14-cr-00175-WHA Document 987 Filed 01/28/19 Page 132 of 150
Case 3:14-cr-00175-WHA Document 987 Filed 01/28/19 Page 133 of 150
Case 3:14-cr-00175-WHA Document 987 Filed 01/28/19 Page 134 of 150
Case 3:14-cr-00175-WHA Document 987 Filed 01/28/19 Page 135 of 150
Case 3:14-cr-00175-WHA Document 987 Filed 01/28/19 Page 136 of 150
Case 3:14-cr-00175-WHA Document 987 Filed 01/28/19 Page 137 of 150
Case 3:14-cr-00175-WHA Document 987 Filed 01/28/19 Page 138 of 150
Case 3:14-cr-00175-WHA Document 987 Filed 01/28/19 Page 139 of 150
Case 3:14-cr-00175-WHA Document 987 Filed 01/28/19 Page 140 of 150
Case 3:14-cr-00175-WHA Document 987 Filed 01/28/19 Page 141 of 150
Case 3:14-cr-00175-WHA Document 987 Filed 01/28/19 Page 142 of 150
Case 3:14-cr-00175-WHA Document 987 Filed 01/28/19 Page 143 of 150
Case 3:14-cr-00175-WHA Document 987 Filed 01/28/19 Page 144 of 150
Case 3:14-cr-00175-WHA Document 987 Filed 01/28/19 Page 145 of 150
Case 3:14-cr-00175-WHA Document 987 Filed 01/28/19 Page 146 of 150
Case 3:14-cr-00175-WHA Document 987 Filed 01/28/19 Page 147 of 150
Case 3:14-cr-00175-WHA Document 987 Filed 01/28/19 Page 148 of 150
Case 3:14-cr-00175-WHA Document 987 Filed 01/28/19 Page 149 of 150
Case 3:14-cr-00175-WHA Document 987 Filed 01/28/19 Page 150 of 150
